Citation Nr: 1432292	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  13-19 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, bipolar disorder, mood swings, and a nervous condition.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for degenerative joint disease of the bilateral knees.

4.  Entitlement to service connection for degenerative joint disease of the bilateral feet.

5.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the cervical spine.

6.  Entitlement to a compensable rating for subluxation of the right thumb.



REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to November 1994.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a rating decision of the RO in Montgomery, Alabama.

In June 2014 the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claim for service connection for a psychiatric disorder encompasses all claims for service connection for psychiatric disabilities afflicting a veteran based on a review of the medical evidence.  The medical evidence indicates that the Veteran has been diagnosed with a variety of psychiatric disorders, including bipolar disorder, neurotic depression, and mood disorder.  The Board also notes that separately diagnosed psychiatric conditions can be service connected, but cannot be separately rated unless they result in different manifestations.  Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  To better reflect the claim on appeal, the Board has recharacterized the Veteran's claims of entitlement to service connection for bipolar disorder, depression, mood swings, and a nervous condition as reflected on the title page.

It is noted that service connection for a psychiatric disorder and a low back disorder had been denied by prior final rating action.  This was done on the basis of incomplete service treatment records.  Additional service treatment records have been received in association with the current claim.  The RO has considered the matter on a de novo basis, and the Board will too.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed in conjunction with the current appeal.  The Virtual VA file contains the transcript of the Veteran's June 2014 Board hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

At the Veteran's June 2014 Board hearing, he stated that he was first diagnosed with arthritis at the Tuscaloosa VA Medical Center in August or September 1994.  He also reported that he received treatment and had MRIs performed at the Birmingham VA Medical Center in 1995-1997, starting soon after his separation from service in November 1994.  Currently, the claims file contains only VA treatment records dating from September 2003.  As these records may be directly relevant to the issues on appeal and are in constructive possession of VA, they must be acquired and reviewed before these claims can be further adjudicated.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran should be scheduled for a psychiatric examination in order to determine the current nature and etiology of his psychiatric disorder.

Additionally, the Veteran described his symptomatology at his June 2014 Board hearing indicating that his service-connected cervical spine degenerative disc disease and right thumb subluxation have become more severe since his last VA examination in May 2010.  The Board therefore finds that the Veteran must be scheduled for an appropriate orthopedic examination in order to determine the current severity of his service-connected cervical spine and thumb disabilities and to obtain a competent medical opinion regarding the relationship of his other claimed orthopedic disabilities to service.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding, pertinent records of treatment of the Veteran from the Tuscaloosa VA Medical Center, the Birmingham VA Medical Center, and their affiliated facilities since August 1994.  All records received should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  After the additional treatment records have been obtained, schedule the Veteran for a VA psychiatric examination with a psychiatrist to determine the nature and etiology of any current psychiatric disorder.  The entire claims file must be provided to the examiner and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated evaluations, studies, and tests should be conducted.

The psychiatrist must address (a) the Veteran's current psychiatric diagnoses, (b) for each such diagnosis, whether it is as likely as not (i.e., a 50 percent or more probability) that the disorder is a result of any incident in service, began to manifest during service, or is etiologically related to the Veteran's active duty service in any way, and (c) whether the evidence of record indicates that the Veteran manifested symptoms of a psychosis within 1 year from his separation from service.  In rendering this opinion, if the etiologies of the diagnosed disorders are attributed to multiple factors/events, the psychiatrist must specify which symptoms/diagnoses are related to which factors/events.

The psychiatrist must consider and discuss the Veteran's credible lay statements regarding first experiencing psychiatric problems in service and whether the Veteran's documented May 1994 in-service altercation indicates evidence of the early manifestation of any psychiatric disorder.

A complete rationale for any opinion offered must be provided, based upon medical principles and evidence in the claims file.  If the psychiatrist is unable to answer the question above, that fact must be stated and the reasons why an opinion cannot be provided must be explained.

3.  The Veteran should be scheduled for a VA orthopedic examination to determine the current severity of his service-connected cervical spine degenerative disc disease and right thumb disorder, as well as the current nature and etiology of his claimed bilateral knee, bilateral feet, and low back disorders.  The entire claims file must be provided to the examiner and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished (to include X-rays if necessary), and all clinical findings reported in detail.  The examiner must address the following questions:

(a) The examiner should conduct range of motion testing of the cervical spine, expressed in degrees.  The examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or in coordination associated with lumbar strain.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the cervical spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  The examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner should also indicate whether any current muscle spasm or guarding is severe enough to result in an abnormal gait, abnormal spinal contour, or ankylosis.  Incapacitation, to the extent identified, should be set out.  Any related neurological disorders, including neuropathy and radiculopathy in the upper or lower extremities, should be discussed.

(b) The examiner should conduct any relevant range of motion testing relating to the right thumb, and discuss any findings, including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Furthermore, any additional loss of motion with repetitive movement must be noted.  The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.   The examiner must estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion beyond what is shown clinically.  The examiner must state whether there is any evidence of ankylosis and provide measurements of the gap between the thumb pad and the fingers when attempting to oppose the fingers to the thumb.

The examiner should also discuss the Veteran's lay statements, including his assertion that he is unable to hold or grip objects properly because of his right thumb disability.

(c) The examiner must state whether the Veteran currently has any diagnoses of the bilateral knees, bilateral feet, or low back, including whether he currently has degenerative joint disease in any of these areas.  For every diagnosis found, the examiner must state whether it is as likely as not (i.e., a 50 percent or more probability) that the disorder is a result of any incident in service, began to manifest during service, or is etiologically related to the Veteran's active duty service in any way.  The examiner must review the Veteran's service and VA treatment records and state whether the evidence of record indicates that the Veteran manifested compensably disabling arthritis in any area of the body within 1 year from his separation from service in November 1994.

The examiner must discuss the Veteran's lay assertions, including his statement that he was diagnosed with arthritis in 1994 and that working on a ship in service placed a great strain on his legs and knees and sometimes required him to bend over for long periods of time.

The examiner should set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for all comments and opinions expressed.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications must be associated with the claims folder.  He is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2013).

5.  Ensure that all reports fully comply with this remand and the questions presented in the request, to include that the examiner documented consideration of all records and that all additional requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing all indicated development, the AOJ should readjudicate the claims on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

